Citation Nr: 1336742	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals of a cerebral vascular accident (CVA), i.e., a stroke.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and Dr. C


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a May 2013 decision, the Board granted the Veteran's claim for an initial compensable rating for his gastritis and remanded his remaining claim for a higher initial rating for the residuals of his CVA in order to provide him another VA Compensation and Pension examination.  That examination was partly needed to assist in determining whether the CVA residuals alternatively could be rated as tantamount to a Traumatic Brain Injury (TBI).  The examination was scheduled for July 25, 2013, but the Veteran cancelled, stating he already had a combined 100 percent rating and thus did not want to attend this additional medical evaluation.  He also since has submitted an Appeals Satisfaction Notice in June 2013 indicating he is withdrawing his appeal of this remaining claim concerning the rating for his CVA residuals.  So the Board is summarily dismissing this remaining claim.


FINDING OF FACT

A signed statement dated June 6, 2013, was received at the RO on June 11, 2013, so prior to the promulgation of a decision by the Board, and that since has been forwarded on to the Board in which the Veteran indicated he is withdrawing his appeal of this remaining claim.



CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning the issue of entitlement to an initial rating higher than 10 percent for the residuals of the CVA.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  Id.

Here, a signed statement dated June 6, 2013 was received from the Veteran on June 11, 2013, in which he indicated he is withdrawing his appeal of this claim for a higher initial rating for the residuals of his CVA.  This statement was again received on August 27, 2013.  Hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.  



ORDER

The claim of entitlement to an initial rating higher than 10 percent for the residuals of the CVA is dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


